DETAILED ACTION

Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the drawings overcome the objection to the drawings set forth in the prior Office action.  Therefore, the objection is withdrawn.
Amendments to the claims overcome the rejections of claims 1-19 under 35 USC 101 set forth in the prior Office action.  Therefore, the rejections are withdrawn.
Amendments to the claims overcome the rejection of claims 1-19 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejection of claims 1-8 and 19 under 35 USC 103 set forth in the prior Office action is withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20200003659 by Davies et al.
As to claim 1, Davies discloses a method of monitoring draining of a first washing applicant having a pump for draining a washing chamber, the method comprising receiving a time series of power consumption data relating to operation of the appliance over a monitored period of operation (para. 189), wherein the data indicates power consumed by the appliance from a supply is and obtained by a power metering device connected to the appliance or a power metering device for monitoring overall power consumption at a user environment comprising a plurality of appliances (paras. 127-133); deriving a measure of pumped draining from the data (fig. 5, para. 192); comparing the measure to a reference value (para. 193); and determining a drainage condition comprising an obstructed drainage path (fig. 5, paras. 190-193).
As to claim 2, Davies discloses that the reference value is predetermined (paras. 191, 193).
As to claim 3, Davies discloses that the reference value is based on a previous measure of pumped draining duration (para. 193).
As to claim 5, Davies discloses an obstructed drainage path is indicated if the measured value is greater than the reference value (paras. 191-193).
As to claim 6, Davies discloses that a magnitude of the indicator is determined based on the difference between the measured value and the reference value (fig. 5, para. 191).
As to claim 7, Davies discloses that the power consumption data is received from a power metering device for monitoring overall power consumption at a user environment comprising a plurality of power-consuming devices including the first washing appliance and determining the data for the first washing appliance by disaggregating a power consumption signal to identify a contribution to the signal from the appliance (paras. 131, 143, 200).
As to claim 8, Davies discloses that deriving a measure of duration comprises identifying from the power consumption data start and end points of an operation cycle, identifying period of operation of an appliance component, and identifying start and end point of pump operation (fig. 5, paras. 191-192).
As to claim 19, Davies discloses outputting the determined indicator or drainage condition, generating an alert, sending an electronic message, in response to the indicator indicative of a drainage obstruction, the alert or message sent to a user or a computer system (para. 264).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 9, while Davies teaches monitoring operation of a second washing appliance, it does not teach or suggest comparing the measures of duration and reference values of both first and second washing appliances to determine an indicator of a drainage obstruction of any of the first washing appliance, second washing appliance, and common drainage outlet.  As to claim 10, while Davies teaches monitoring operation of a second washing appliance, it does not teach or suggest determining an indicator of a drainage condition of at least one of the first and second washing appliances based on the operating characteristics derived for both of the first and second washing appliances, the drainage condition comprising at least one of a first appliance obstructed drainage path, a second appliance obstructed drainage path, and a common drainage outlet obstruction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711